Matter of Romeo J. (2017 NY Slip Op 08745)





Matter of Romeo J.


2017 NY Slip Op 08745


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Gische, J.P., Webber, Oing, Singh, Moulton, JJ.


5240 5239 5238

[*1]In re Romeo J., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Larry S. Bachner, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for presentment agency.

Appeals from orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 19, 2017, which adjudicated appellant a juvenile delinquent upon his admissions that he committed acts that, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree, aggravated harassment in the second degree and criminal mischief in the fourth degree, and placed him with the Administration for Children's Services' Close to Home program for a period of 12 months, unanimously dismissed as moot, without costs.
These appeals challenging dispositional orders, but not the underlying juvenile delinquency adjudications, are moot because appellant has also been placed with the Close to Home program under another dispositional order, from which he has not taken an appeal. Therefore, the placement would remain the same regardless of the outcome of these appeals (see People ex rel. Bourlaye T. v. Connolly, 25 NY3d 1054 [2015]).
In any event, we find defendant's challenges to the dispositional orders unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK